UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7385


RICHARD B. GLAWSON,

                    Petitioner - Appellant,

             v.

JENNIFER SAAD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00075-GMG)


Submitted: March 28, 2019                                         Decided: April 11, 2019


Before WILKINSON and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard B. Glawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard B. Glawson, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice for lack of jurisdiction. We have reviewed the record and

conclude that Glawson has not satisfied the criteria announced in United States v.

Wheeler, 886 F.3d 415 (4th Cir. 2018), cert. denied, __ S. Ct. __, No. 18-217, 2019 WL
1231751 (Mar. 18, 2019) for pursuing habeas relief under § 2241.). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2